 

Exhibit 10.101.1

 

CATALYST SEMICONDUCTOR, INC.

 

AMENDMENT TO SEVERANCE AGREEMENT

 

This Amendment to the Severance Agreement (the “Amendment”) is made as of
February 26, 2008, by and between Catalyst Semiconductor, Inc. (the “Company”),
and Irvin Kovalik (the “Employee”).

 

RECITALS

 

                WHEREAS, the Company and Employee entered into that certain
Severance Agreement dated August 23, 2005 (the “Agreement”).

 

                WHEREAS, the Company and Employee desire to amend the Agreement
to comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.

 

                NOW, THEREFORE, the Company and Employee agree that in
consideration of the foregoing and the promises and covenants contained herein,
the parties agree as follows:

 


AGREEMENT


 

 


1.               SECTION 3(A) OF THE AGREEMENT, ENTITLED “INVOLUNTARY
TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY PRIOR TO A CHANGE OF
CONTROL OR AFTER TWELVE MONTHS FOLLOWING A CHANGE OF CONTROL.” IS HEREBY AMENDED
TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY PRIOR TO A
CHANGE OF CONTROL OR AFTER TWELVE MONTHS FOLLOWING A CHANGE OF CONTROL.  IF,
PRIOR TO A CHANGE OF CONTROL OR AFTER TWELVE (12) MONTHS FOLLOWING A CHANGE OF
CONTROL, THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY EMPLOYING
EMPLOYEE) TERMINATES EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY) WITHOUT EMPLOYEE’S CONSENT AND FOR A REASON OTHER
THAN (X) CAUSE, (Y) EMPLOYEE BECOMING DISABLED OR (Z) EMPLOYEE’S DEATH, (ANY
SUCH TERMINATION, AN “INVOLUNTARY TERMINATION”) AND EMPLOYEE SIGNS, DELIVERS AND
DOES NOT REVOKE A SEPARATION AGREEMENT AND RELEASE OF CLAIMS IN A FORM
SATISFACTORY TO THE COMPANY (THE “RELEASE”) WITHIN THE TIME PERIOD REQUIRED BY
THE RELEASE (BUT IN NO EVENT LATER THAN TWO AND ONE-HALF (2½) MONTHS FOLLOWING
THE END OF THE CALENDAR YEAR IN WHICH THE INVOLUNTARY TERMINATION OCCURS), THEN
FOLLOWING SUCH TERMINATION OF EMPLOYMENT, OR, IF LATER, THE EFFECTIVE DATE OF
THE RELEASE, EMPLOYEE WILL RECEIVE THE FOLLOWING PAYMENTS AND OTHER BENEFITS
FROM THE COMPANY:


 


(I)    ACCRUED COMPENSATION.  EMPLOYEE WILL BE ENTITLED TO RECEIVE ALL ACCRUED
VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE THROUGH
THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S THEN
EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.

 

 

--------------------------------------------------------------------------------



 

 


(II)   SEVERANCE.  SUBJECT TO SECTION 9(A), EMPLOYEE WILL BE ENTITLED TO RECEIVE
CONTINUED PAYMENTS OF EMPLOYEE’S BASE SALARY (AS IN EFFECT IMMEDIATELY PRIOR TO
SUCH TERMINATION) FOR A PERIOD OF SIX (6) MONTHS (THE “SEVERANCE PERIOD”), LESS
APPLICABLE WITHHOLDING PAYABLE IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL
POLICIES.  NOTWITHSTANDING THE FOREGOING AND EXCEPT AS PROVIDED BY THE FOLLOWING
SENTENCE, IF DURING THE SEVERANCE PERIOD EMPLOYEE ENGAGES IN COMPETITION OR
BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL PAYMENTS PURSUANT TO
THIS SUBSECTION WILL IMMEDIATELY CEASE EFFECTIVE AS OF THE FIRST DATE THAT
CONSTITUTES ENGAGEMENT IN COMPETITION OR A BREACH OF THE APPLICABLE COVENANTS
(THE “BREACH DATE”).  NOTWITHSTANDING THE PRECEDING SENTENCE, IF PAYMENT OF THE
SEVERANCE AMOUNTS IS DELAYED IN ACCORDANCE WITH SECTION 9(A) OF THIS AGREEMENT,
THE COMPANY’S OBLIGATION TO MAKE SEVERANCE PAYMENTS TO EXECUTIVE DURING THE
SEVERANCE PERIOD SHALL NOT TERMINATE PURSUANT TO THE PRECEDING SENTENCE (I.E.,
UPON THE BREACH DATE) WITH RESPECT TO ANY SEVERANCE PAYMENTS THAT HAVE BEEN
ACCRUED PRIOR TO THE BREACH DATE IN ACCORDANCE WITH SECTION 9(A) OF THIS
AGREEMENT AND SUCH ACCRUED SEVERANCE PAYMENTS SHALL BE PAID IN A LUMP SUM
PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR SUCH EARLIER DATE AS PROVIDED IN
SECTION 9(A) OF THIS AGREEMENT).


 


(III)  CONTINUED EMPLOYEE BENEFITS.  THE COMPANY WILL REIMBURSE EMPLOYEE FOR
PREMIUMS PAID FOR THE CONTINUATION OF BENEFITS EMPLOYEE TIMELY ELECTS PURSUANT
TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”) FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS UNDER THE COMPANY’S
BENEFIT PLANS FOR A PERIOD OF SIX (6) MONTHS FOLLOWING EMPLOYEE’S TERMINATION OF
EMPLOYMENT; PROVIDED, HOWEVER, THAT IF DURING SUCH PERIOD EMPLOYEE ENGAGES IN
COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL
COMPANY-REIMBURSEMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY CEASE. 
EMPLOYEE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH CONTINUATION COVERAGE FOR
EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS.


 


(IV)  OPTIONS.  WITH RESPECT TO ALL OF EMPLOYEE’S OPTIONS (THE “OPTIONS”) TO
PURCHASE COMPANY COMMON STOCK OUTSTANDING ON THE DATE OF SUCH TERMINATION
(WHETHER GRANTED ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT), EMPLOYEE WILL
HAVE THE PERIOD FOLLOWING SUCH TERMINATION OF EMPLOYMENT TO EXERCISE SUCH
OPTIONS THAT IS SPECIFIED IN THE STOCK PLANS, IF ANY, UNDER WHICH THE OPTIONS
WERE GRANTED AND IN ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE;
PROVIDED, HOWEVER, TO THE EXTENT THAT, PURSUANT TO THE PROVISIONS OF SUCH STOCK
PLANS AND APPLICABLE AGREEMENTS, SUCH OPTIONS CONTINUE TO VEST DURING THE
PERIOD, IF ANY, THAT EMPLOYEE PROVIDES CONSULTING SERVICES TO THE COMPANY
PURSUANT TO SECTION 3(A)(II) OR OTHERWISE, THEN EMPLOYEE WILL HAVE THE PERIOD
FOLLOWING THE TERMINATION OF SUCH CONSULTING SERVICES TO EXERCISE SUCH OPTIONS
THAT IS SPECIFIED IN SUCH STOCK PLANS AND APPLICABLE AGREEMENTS; PROVIDED
FURTHER, HOWEVER, THAT ALL OPTIONS WILL IMMEDIATELY TERMINATE AND EMPLOYEE WILL
HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH OPTIONS IN THE EVENT EMPLOYEE
ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE
DURING SUCH PERIOD.  IN ALL OTHER RESPECTS, SUCH OPTIONS WILL CONTINUE TO BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK PLANS, IF ANY, UNDER WHICH THEY
WERE GRANTED AND ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE.


 


(V)   PAYMENTS OR BENEFITS REQUIRED BY LAW.  EMPLOYEE WILL RECEIVE SUCH OTHER
COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW (FOR
EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)).”

 

 

2

--------------------------------------------------------------------------------


 

 


2.               SECTION 3(B) OF THE AGREEMENT, ENTITLED “INVOLUNTARY
TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR TERMINATION FOR GOOD
REASON WITHIN TWELVE MONTHS OF A CHANGE OF CONTROL.” IS HEREBY AMENDED TO READ
IN ITS ENTIRETY AS FOLLOWS:


 


“INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR
TERMINATION FOR GOOD REASON WITHIN TWELVE MONTHS OF A CHANGE OF CONTROL.  IF
(I) WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL (A) EMPLOYEE
TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) FOR GOOD REASON OR (B) THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) TERMINATES EMPLOYEE’S EMPLOYMENT FOR OTHER THAN (X) CAUSE,
(Y) EMPLOYEE BECOMING DISABLED OR (Z) EMPLOYEE’S DEATH (ANY SUCH TERMINATION
PURSUANT TO (A) OR (B), A “CHANGE OF CONTROL TERMINATION”) AND (II) EMPLOYEE
SIGNS, DELIVERS AND DOES NOT REVOKE A RELEASE WITHIN THE TIME PERIOD REQUIRED BY
THE RELEASE (BUT IN NO EVENT LATER THAN TWO AND ONE-HALF (2½) MONTHS FOLLOWING
THE END OF THE CALENDAR YEAR IN WHICH THE INVOLUNTARY TERMINATION OCCURS), THEN
PROMPTLY FOLLOWING SUCH TERMINATION OF EMPLOYMENT, OR, IF LATER, THE EFFECTIVE
DATE OF THE RELEASE, EMPLOYEE WILL RECEIVE THE FOLLOWING PAYMENTS AND OTHER
BENEFITS FROM THE COMPANY:


 


(I)    ACCRUED COMPENSATION.  EMPLOYEE WILL BE ENTITLED TO RECEIVE ALL ACCRUED
VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE THROUGH
THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S THEN
EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.


 


(II)   SEVERANCE.  SUBJECT TO SECTION 9(A), EMPLOYEE WILL BE ENTITLED TO RECEIVE
CONTINUED PAYMENTS OF EMPLOYEE’S BASE SALARY (AS IN EFFECT IMMEDIATELY PRIOR TO
SUCH TERMINATION) FOR A PERIOD OF NINE (9) MONTHS (THE “POST-CHANGE OF CONTROL
SEVERANCE PERIOD”), LESS APPLICABLE WITHHOLDING, PAYABLE IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL POLICIES.  NOTWITHSTANDING THE FOREGOING AND EXCEPT AS
PROVIDED BY THE FOLLOWING SENTENCE, IF DURING THE POST-CHANGE OF CONTROL
SEVERANCE PERIOD EMPLOYEE ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN
SECTION 6 OR IN THE RELEASE, ALL PAYMENTS PURSUANT TO THIS SUBSECTION WILL
IMMEDIATELY CEASE EFFECTIVE AS OF THE BREACH DATE.  NOTWITHSTANDING THE
PRECEDING SENTENCE, IF PAYMENT OF THE SEVERANCE AMOUNTS IS DELAYED IN ACCORDANCE
WITH SECTION 9(A) OF THIS AGREEMENT, THE COMPANY’S OBLIGATION TO MAKE SEVERANCE
PAYMENTS TO EXECUTIVE DURING THE POST-CHANGE OF CONTROL SEVERANCE PERIOD SHALL
NOT TERMINATE PURSUANT TO THE PRECEDING SENTENCE (I.E., UPON THE BREACH DATE)
WITH RESPECT TO ANY SEVERANCE PAYMENTS THAT HAVE BEEN ACCRUED PRIOR TO THE
BREACH DATE IN ACCORDANCE WITH SECTION 9(A) OF THIS AGREEMENT AND SUCH ACCRUED
SEVERANCE PAYMENTS SHALL BE PAID IN A LUMP SUM PAYMENT ON THE DATE SIX
(6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT (OR SUCH EARLIER DATE AS PROVIDED IN SECTION 9(A) OF THIS AGREEMENT).


 


(III)  OPTIONS, RESTRICTED STOCK AND RESTRICTED STOCK UNITS.  100% OF THE
UNVESTED SHARES SUBJECT TO ALL OF EMPLOYEE’S OPTIONS, 100% OF THE UNVESTED
SHARES SUBJECT TO ALL OF EMPLOYEE’S RESTRICTED STOCK UNITS (“RSUS”) AND 100% ANY
OF EMPLOYEE’S SHARES OF COMPANY COMMON STOCK SUBJECT TO A COMPANY REPURCHASE
RIGHT UPON EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR ANY REASON (THE “RESTRICTED
STOCK”) WHETHER ACQUIRED BY EMPLOYEE ON, BEFORE OR AFTER THE DATE OF THIS
AGREEMENT, WILL IMMEDIATELY VEST UPON SUCH TERMINATION.  WITH RESPECT TO ALL OF
EMPLOYEE’S OPTIONS OUTSTANDING ON THE DATE OF SUCH TERMINATION (WHETHER GRANTED
ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT), EMPLOYEE WILL HAVE THE PERIOD
FOLLOWING SUCH TERMINATION OF EMPLOYMENT TO EXERCISE SUCH OPTIONS THAT IS
SPECIFIED IN THE STOCK PLANS, IF ANY, UNDER WHICH THE OPTIONS WERE

 

 

3

--------------------------------------------------------------------------------


 

 


GRANTED AND IN ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE;
PROVIDED, HOWEVER, THAT ALL OPTIONS WILL IMMEDIATELY TERMINATE AND EMPLOYEE WILL
HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH OPTIONS IN THE EVENT EMPLOYEE
ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE
DURING SUCH PERIOD.  IN ALL OTHER RESPECTS, SUCH OPTIONS WILL CONTINUE TO BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK PLANS, IF ANY, UNDER WHICH THEY
WERE GRANTED AND ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE.


 


(IV)  CONTINUED EMPLOYEE BENEFITS.  THE COMPANY WILL REIMBURSE EMPLOYEE FOR
PREMIUMS PAID FOR THE CONTINUATION OF BENEFITS EMPLOYEE TIMELY ELECTS PURSUANT
TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”) FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS UNDER THE COMPANY’S
BENEFIT PLANS FOR A PERIOD OF NINE (9) MONTHS FOLLOWING EMPLOYEE’S TERMINATION
OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF DURING SUCH PERIOD EMPLOYEE ENGAGES IN
COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL
COMPANY-REIMBURSEMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY CEASE. 
EMPLOYEE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH CONTINUATION COVERAGE FOR
EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS.


 


(V)   PAYMENTS OR BENEFITS REQUIRED BY LAW.  EMPLOYEE WILL RECEIVE SUCH OTHER
COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW (FOR
EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE CODE).”


 


3.                                       SECTION 4 OF THE AGREEMENT, ENTITLED
“LIMITATION ON PAYMENTS.” IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“4.           LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND OTHER
BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE AND (II) BUT FOR THIS SECTION 4, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED
BY SECTION 4999 OF THE CODE, THEN EMPLOYEE’S SEVERANCE BENEFITS UNDER
SECTION 4(A)(I) WILL BE EITHER:


 

(a)           delivered in full, or

 

(b)                                 delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code,

 


WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL,
STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX IMPOSED BY SECTION 4999, RESULTS
IN THE RECEIPT BY EMPLOYEE ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF
SEVERANCE BENEFITS, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH SEVERANCE
BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE.  UNLESS THE COMPANY AND
EMPLOYEE OTHERWISE AGREE IN WRITING, ANY DETERMINATION REQUIRED UNDER THIS
SECTION 4 WILL BE MADE IN WRITING BY BDO SEIDMAN OR BY A NATIONAL “BIG FOUR”
ACCOUNTING FIRM (THE “ACCOUNTANTS”), WHOSE DETERMINATION WILL BE CONCLUSIVE AND
BINDING UPON EMPLOYEE AND THE COMPANY FOR ALL PURPOSES.  FOR PURPOSES OF MAKING
THE CALCULATIONS REQUIRED BY THIS SECTION 4, THE ACCOUNTANTS MAY MAKE REASONABLE
ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON
REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS
280G AND 4999 OF THE CODE.  THE COMPANY AND EMPLOYEE WILL FURNISH TO THE
ACCOUNTANTS SUCH INFORMATION AND

 

 

4

--------------------------------------------------------------------------------


 

 


DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO MAKE A
DETERMINATION UNDER THIS SECTION.  THE COMPANY WILL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 4.”


 


4.                                       SECTION 5(A) OF THE AGREEMENT, ENTITLED
“BENEFIT PLANS.” IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(a)         “Benefit Plans” means plans, policies or arrangements that the
Company sponsors (or participates in) and that immediately prior to Employee’s
termination of employment provide Employee and/or Employee’s eligible dependents
with medical, dental, and/or vision benefits.  Benefit Plans do not include any
other type of benefit (including, but not by way of limitation, disability, life
insurance or retirement benefits). A requirement that the Company provide
Employee and Employee’s eligible dependents with coverage under the Benefit
Plans will not be satisfied unless the coverage is no less favorable than that
provided to Employee and Employee’s eligible dependents immediately prior to
Employee’s termination of employment.”

 


5.                                       SECTION 5(F) IS HEREBY ADDED TO THE
AGREEMENT, AND SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“(f)          Good Reason.  “Good Reason” means the occurrence of any of the
following without the Employee’s consent: (i) a material diminution in
Employee’s Base Salary, except for reductions that are in proportion to any
salary reduction program approved by the Board that affects a majority of the
senior executives of the Company; (ii) a material diminution in Employee’s
authority, duties, or responsibilities; (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Employee is
required to report, including a requirements that Employee report to a corporate
officer or employee instead of reporting directly to the Board; (iv)  a material
change in the geographic location at which Employee must perform his services of
not less than fifty (50) miles from the Company’s primary place of business
immediately prior to such relocation; or (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement; provided,
however, that Employee must provide written notice to the Board of the condition
that could constitute a “Good Reason” event within ninety (90) days of the
initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days (the “Cure Period”) of such
written notice.  A termination will not be deemed to be for “Good Reason” unless
such termination occurs within ninety (90) days following the end of the Cure
Period.”

 


6.                                       SECTION 5(G) IS HEREBY ADDED TO THE
AGREEMENT, AND SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“(g)         Section 409A Limit.  “Section 409A Limit” means the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Company’s taxable year preceding the Company’s
taxable year of Employee’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Employee’s employment is terminated.”

 

 

5

--------------------------------------------------------------------------------


 

 


7.                                       SECTION 9 OF THE AGREEMENT, ENTITLED
“CODE SECTION 409A.” IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(a)         Code Section 409A.  Notwithstanding anything to the contrary in
this Agreement, if Employee is a “specified employee” within the meaning of
Section 409A of the Code and any final regulations and guidance promulgated
thereunder, as they each may be amended from time to time (“Section 409A”) at
the time of Employee’s termination other than due to Employee’s death (provided
that such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), then only that portion of the cash
severance and shares subject to accelerated RSUs payable to Employee pursuant to
this Agreement, if any, and any other severance payments or separation benefits,
in each case which may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Employee’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit.  Any portion of the Deferred Compensation Separation Benefits in excess
of the Section 409A Limit otherwise due to Employee on or within the six
(6) month period following Employee’s termination will accrue during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Employee’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Employee dies following his termination but prior to the six month anniversary
of his date of termination, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Employee’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.  It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply.”

 


8.                                       FULL FORCE AND EFFECT.  TO THE EXTENT
NOT EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


9.                                       ENTIRE AGREEMENT.  THIS AMENDMENT AND
THE AGREEMENT CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN
THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF AND THEREOF.  NO FUTURE
AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE MAY SUPERSEDE THE AMENDMENT, UNLESS
THEY ARE IN WRITING AND SPECIFICALLY MENTION THIS AMENDMENT.  WITH RESPECT TO
EQUITY AWARDS GRANTED ON OR AFTER THE DATE HEREOF, THE ACCELERATION OF VESTING
PROVIDED HEREIN WILL APPLY TO SUCH AWARDS EXCEPT TO THE EXTENT OTHERWISE
EXPLICITLY PROVIDED IN THE APPLICABLE EQUITY AWARD AGREEMENT, WHICH PROVISION
MUST INCLUDE A REFERENCE TO THE AMENDMENT.


 


10.                                 SUCCESSORS AND ASSIGNS.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL INURE TO THE BENEFIT
OF, AND BE BINDING UPON, THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AND LEGAL
REPRESENTATIVES.


 

 

6

--------------------------------------------------------------------------------


 

 


11.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT,
AND EACH OF WHICH MAY BE EXECUTED BY LESS THAN ALL OF THE PARTIES TO THIS
AMENDMENT.


 


12.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF CALIFORNIA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


 


13.                                 AMENDMENT.  ANY PROVISION OF THIS AMENDMENT
MAY BE AMENDED, WAIVED OR TERMINATED BY A WRITTEN INSTRUMENT SIGNED BY THE
COMPANY AND EXECUTIVE.


 

(Signature page follows)

 

 

7

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

Irvin Kovalik

 

CATALYST SEMICONDUCTOR, INC.

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

Irvin Kovalik

 

 

Print Name

 

Print Name

 

 

 

 

 

 

 

 

Print Title

 

(Signature page to Amendment to Severance Agreement)

 

 

8

--------------------------------------------------------------------------------

 